Title: From George Washington to Brigadier General William Livingston, 8 July 1776
From: Washington, George
To: Livingston, William



Sir
Head Quarters New York July 8. 1776

Your favour of yesterday with the Inclosures is recieved.
Col. Puttnam went over yesterday & after doing what is necessary at Bergen will proceed to Eliza. Town & from thence to Amboy—He is our principal Engineer & may [be] depended upon for Skill & Industry.
The Deserter whose Examination you sent was brought over last Evening—two others from the Fleet came up this Morning—their

Accounts correspond pretty ex⟨actly.⟩ The latter inform us that Capt. Morris & Elisha ⟨mutilated⟩ of Monmouth County came down to the Hook a few Days ago with 60 Men & are now on Staten Island. It may be proper this should be made known to the Committee of their County or some other Authority that proper Measures may be taken as to their Families & Effects.
As we may expect Deserters daily I would wish that you would take their Examinations & forward to me but dispose of their Persons so as they may do us no Prejudice if they should be inclined. The Congress have allowed 4 Dollars to every Deserter without his Arms & 14 to those who desert with. The⟨se⟩ Expences on being ascertained I will direct to be paid here, unless you would negotiate it directly thro the Congress which I should prefer.
In the Examination of Deserters—you will please to interrogate them particularly as to the Numbers & Health of their Army—The prevailing Opinion among the Soldiery of their Plan & Intentions for tho Persons of their Rank cannot be supposed to be acquainted with Particulars, or any special Expedition, it is very observable that they have a general Knowledge of their Strength expected Reinforcem⟨t⟩ & the great Plan.
Considering our Situation & Advantage I should think it very practicable (if suitable Persons could be found for the Purpose) to have constant Intelligence of their Proceedings, the State of their Guards &c. I wish you would with some confidential Persons turn your Thoughts upon this Subject. As the gaining Intelligence is of the last Importance & the Intercourse they admit & encourage with the Inhabitants seems to offer a fair Oppy of establishing a Correspondence of this Nature.
A Quantity of Musket Cartridges was sent over yesterday to Powles Hook to the Care of Col: Durkee to be delivered to your Order. You will please to recommend the greatest Care in keeping & Frugality in using them & particularly to caution the Officers & Soldiers against firing at great Distances, an Error to which young Troops are much exposed, & which occasions a great Waste of Ammunition. I am Sir with much Regard Your most Obed. & very Hbble Servt

Go: Washington

